       Case 1:17-cr-00548-PAC Document 335 Filed 02/26/20 Page 1 of 1




                                      February 26, 2020

BY ECF
Honorable Paul Crotty
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

      Re:   United States v. Joshua Adam Schulte
            17 Cr. 548 (PAC)

Dear Judge Crotty:

       We write to advise the Court, as we have already advised the government,
that the defense is unable to call its computer expert, Dr. Steven M. Bellovin, as a
trial witness. As we have previously explained, Dr. Bellovin, despite repeated
requests, was never permitted access to the full “mirror images” of the CIA’s ESXi
and FSO1 Servers—images to which the government’s expert has long been granted
full and unrestricted access.

      Thank you for your attention.

                                      Respectfully submitted,

                                               /s/
                                      Sabrina Shroff
                                      Edward S. Zas
                                            Attorneys for Joshua Schulte

cc:   Government counsel (by ECF)




                                         1
